DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
20-21
Pending:
1-19
Withdrawn:
none
Examined:
1-19
Independent:
1, 10 and 15
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 4/10/2015.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating the following terms: key (e.g. retrieval-key-based).  (MPEP 606 pertains.)

Objections to the drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention recited in the claims, as well as any structural detail that is essential for a proper understanding nucleic acid storage medium" (e.g. claim 1) must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  While this element may relate to the "NUCLEIC ACID LIBRARY" of Fig. 1, they do not appear to be the same (e.g. specification: p. 1, line 28), and the recited element must be depicted clearly, including its relationships to the rest of the claim elements.  No new matter may be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required. 

Claim objections
Claims 2-9, 11-14 and 16-19 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
2-9, 11-14 and 16-19
...Claim...
Should not be capitalized.  And similarly for each dependent claim.




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
...store a nucleic acid library
Antecedent is unclear versus the same instantiation in the preamble.
1, 10, 17
a nucleic acid storage medium
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "medium") and function and/or result (here "nucleic acid storage") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. p. 1, line 28), noting that any disclosure must be clearly linked to the invoking recitation.  While some forms of the recited "nucleic acid storage medium" might be well-known to PHOSITA, e.g. a test tube, it is not clear that the instant claims are limited to such well-known forms.  Thus, MPEP 2181.I.A,3rd para. regarding well-known terms does not clearly apply here.
1, 8
at least one computing device configured to provide:
It is not clear what form of configuration is required.  The specification (e.g. p. 22, line 19 through p. 23, line 3) exemplifies what are understood to be general purpose processors, which processors typically would be configured to execute particular steps when instructions are loaded.  Thus it is not clear how the recited "system" structure of the recited interfaces, engines and their recited steps is required to be configured and part of the "system."  If the intention is that the limiting recitations corresponding to these elements are comprised by stored computer instructions, then these instructions, storage and relationships to the recited "system" may be recited to overcome this rejection, analogously to claim 15.  However, also see the next rejection regarding claim 15.  As presently recited, in claim 1, such instructions, storage and relationships to the "system" are not clear, and the claim reads on general purpose processes which may be configured at some point in time as a form of intended use.  

Claim 8 is rejected similarly with respect to its recited "configured... to retrieve aliquots... based on the physical location identifiers associated


wherein the aliquot includes...
It is not clear what structure of the recited "system," "physical library access device" and "aliquot" is required.   The recitation of claim 6 causes the overall claim to read on intended use, or possibly a product-by-process limitations, the product possibly being the recited "aliquot" or the recited "primer target region."  It is not clear how the recitations of claim 6 relate to structure of the recited "system," noting that the claim directly recites the "physical library access device" as part of the "system," but the claim does not recite the "aliquot" as part of the "system."
7
each key record stores
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "stores."  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly as "...is configured to store[[s]]..., in response..., [[cause ]] the computing device..."  Even in this exemplary suggestion, however, the recited "store" merely must be capable of storing such a "record," since no "record" is directly claimed as part of the recited "system."
15
instructions... that... cause
A claim to a machine or manufacture, e.g. here a "computer-readable medium," cannot directly recite a process step such as "cause."  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly as "that are configured to cause, in response..., [[cause ]] the computing device..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 10, 15
a nucleic acid library
The recitation does not invoke 112/f because it is interpreted as a well-known element.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."  Also, the "library" is exemplified in the specification at p. 12, lines 7-31.

a nucleic acid synthesis device
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "nucleic acid synthesis") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 6, lines 1-13.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "device" is a physical machine directly comprised by the recited "system," as opposed to being an element of software comprised by the recited "instructions."
1, 10, 17
a nucleic acid sequencing device
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "nucleic acid sequencing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 6, lines 14-25.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "device" is a physical machine directly comprised by the recited "system," as opposed to being an element of software comprised by the recited "instructions."
1, 10, 15
...computing device
The recitation does not invoke 112/f because it is interpreted as a well-known element.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."  Also, the "computing device" is exemplified in the specification at p. 22, line 19 through p. 23, line 20.
1
an address determination engine
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "engine") and function and/or result (here "address determination") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 11, lines 12-22.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "engine" is a software element comprised by the recited "instructions."



a sequence generation engine
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "engine") and function and/or result (here "sequence generation") without specifying steps or structure to prevent invoking, including the claim 1 recited "determine..." (two instances) and "provide..."  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 15, lines 5-31; also p. 8, lines 1-16.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "engine" is a software element comprised by the recited "instructions."
1
a data extraction engine
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "engine") and function and/or result (here "data extraction") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 21, lines 23-33; also p. 8, lines 1-16.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "engine" is a software element comprised by the recited "instructions."
1
receive... representing... as amplified using...
The recited "as amplified using..." is not interpreted as a software-implemented step, in contrast to how the recited "receive" is interpreted.  Rather the apparent "amplified" step appears to read on intended use, or possibly a product-by-process limitation, the product being the received "nucleic acid sequence information" and the process being the recited "representing nucleic acid molecules from the nucleic acid storage medium as amplified using the at least one first primer molecule...," which steps occur outside the instant claim.
3
a physical library access device
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "physical library access") without specifying steps or structure to prevent invoking, including the claim 1 "receive..." and "extract..."  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 7, lines 3-33.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "device" is a physical machine directly comprised by the recited "system," as opposed to being an element of software comprised by the recited "instructions."



a nucleic acid amplification device
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "nucleic acid amplification") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 6, line 26 through p. 7, line 2.  MPEP 2181.III-IV pertain.

It is further interpreted that this recited "device" is a physical machine directly comprised by the recited "system," as opposed to being an element of software comprised by the recited "instructions."
10, 17
providing... for synthesis of at least one first primer molecule
The recited "for synthesis..." reads on intended use, and the claim reads on BRIs not comprising the recited "synthesis."
10, 17-18
receiving, by the computing device, nucleic acid sequence information from a nucleic
acid sequencing device representing nucleic acids from a nucleic acid storage medium amplified
using the at least one second primer molecule;
The recitation beginning at "representing..." appears to read on intended use, or possibly a product-by-process limitation, the product being the recited "sequence information" being received and the process being the recited "representing...," which actions occur outside the instant claim.  The claim is to a "medium" comprising "instructions" understood to be configured to cause the recited "receiving."  In a BRI, the recited "instructions" are not clearly configured to cause or enforce the recited "representing..."

A similar intended use, or possibly a product-by-process limitation, applies to the recited "the nucleic acid storage medium includes..." of claim 18, at least in that it is not clear how the recited "instructions" cause or enforce the recitation after "includes," the "nucleic acid storage medium" itself is not comprised by the recited "computer-readable medium" to which the claim is directed.

In contrast, in claim 19, it understood that it would have been clear to PHOSITA how the recited "computer-readable medium" comprising "instructions" would be configured to comprise software structure corresponding to the recited "error detection."





Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.


Claims 1-19
Claims 1-19 are rejected under 35 USC 103 as unpatentable over Church (as cited on the 7/16/2019 IDS).


claim 1, the recited synthesis and sequencing devices and nucleic acid storage medium are taught by Church (Church: p. 1628, 1st col., 2nd para.; and entire document).
The recited read request, address determination, primer sequence and extract a value read on the "To read the encoded book, we amplified the library by limited-cycle polymerase chain reaction and then sequenced on a single lane of an Illumina HiSeq.  ...  All data blocks were recovered..." (Church: p. 1628, 1st col., 2nd para.; and entire document).
To the extent that the instant claims are limited to embodiments in which software causes execution of the recited steps, then software execution of the steps taught by Church would have been prima facie obvious (MPEP 2144.04.III pertains).
Similarly, the recited "devices," which may read on robotic devices, as presently recited, read on the equipment of Church, including manually operated equipment inherent to the methods of Church. 

Regarding claim 2, Church also teaches writing (Church: p. 1628, 1st col., 2nd para.; and entire document).

Regarding claim 7, the recited "key data" reads on the "address" of Church and associated elements of the sequences and read/write systems of Church (Church: p. 1628, 1st col., 2nd para.; and entire document).

The art is applied to independent claims 10 and 15 as well as dependent claims 2-9, 11-14 and 16-19 as described above for claims 1, 2 and 7.

To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited 


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability -- claims not rejected under 101
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 1-9, at least by analogy to:
the analysis step 2A, 2nd prong, 3rd consideration, relating to a particular machine integrating any possible judicial exceptions into a practical application, in that a particular machine in this instance comprises at least the recited nucleic acid synthesis device, nucleic acid sequencing device and nucleic acid storage medium.

Judicial exceptions (JE) to 101 patentability -- claims rejected under 101
Claims 10-19 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are interpreted as directed to the abstract idea of primer sequence analysis including the JE elements of "calculating...," "generating..." and "extracting...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 15 are interpreted as directed to the abstract idea of primer sequence analysis including the JE elements of "calculating..." and "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process. 
The preceding case law examples are cited for the basic form of their identified abstract ideas, 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 10 and 15 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving," "providing," and "transmitting" are conventional data gathering/input/output elements, as exemplified by Church (as cited on the 7/16/2019 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  


Summary and conclusion regarding claims 10 and 15
Summing up the above Mayo/Alice analysis of claims 10 and 15, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 11-14 and 16-19 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.




Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631